DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,794,955 to Ejima et al. in view of U.S. 2017/0267368 to Hara et al. 
Ejima et al. discloses a flow line for transmitting a fluid under pressure, comprising an outer tube (3) made of a first material, an inner tube (4) extending longitudinally inside the outer tube, the inner tube being made of a second material, the inner tube being sized and held in position relative to the outer tube so as to define a gap (6) between an exterior of the inner tube and an interior of the outer tube, and a port (5) fluidly connecting an interior of the inner tube to the gap, as recited in claim 1.  The port is configured to relieve the interior of the inner tube from a claim 2.  The inner tube and the port form a unitary piece, the port consisting of at least one perforation (5) extending between the interior of the inner tube and an exterior thereof, as recited in claims 3 and 13.  A spacer (1) is received within the gap, holding the inner tube in position relative to the outer tube, as recited in claims 4 and 14.  Ejima et al. further discloses fittings, integrally connected with the spacers, at the opposing ends, configured to fluidly connect the inner tube and a source of fluid, as recited in claims 5, 7, 15 and 16.  The fitting seals an outlet of the outer tube relative to the inner tube, as recited in claim 6.  The gap is filled with fluids, i.e, water, oil or air, thereby providing a damper to vibratively insulate the inner tube with respect to the outer tube, as recited in claim 8.  The damper being a fluid or gas, has a friction coefficient lower than that of the first material of the outer tube, as recited in claim 9.  Ejima et al. discloses the inner tube (4) as being a flexible material, such as rubber, nylon, polyester and the like, and the outer tube (3) is merely disclosed as a hose, without specific mention of the materials from which it is formed, and therefore does not specifically disclose the first material having a higher thermal conductivity and higher strength conductivity than the second material.  The Hara et al. reference discloses a fuel pipe of an aircraft, configured as a double wall structure, claims 1, 10 and 11.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the material from which the outer tube of Ejima et al. is formed such that it is formed of a metallic material, as suggested by Hara et al. in order to aid in the insulation of effect of the material flowing through the inner tube and to protect the inner tube from impact.  With respect to claims 17-20, regarding the method of regulating a flow in an aircraft motive flow line, wherein Ejima et al. discloses providing an inner hose of a double wall hose with ports to dampen the pressure therein while transporting a pressurized fluid, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use it in connection with a power unit of an aircraft motive flow line, as suggested by Hara et al. in order to dampen pressure within a pressurized line and prevent damage to the inner tube, while regulating flow within a motive flow line. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipelines including pressure dampening means therein.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


February 27, 2021
P. F. Brinson